Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 17, 2016

The Court of Appeals hereby passes the following order:

A16A1087. LINDA CARTER v. ZACK CARTER, JR.

        Zack Carter, Jr., filed a motion for contempt after his ex-wife failed to comply
with the parties’ divorce decree provisions as to the marital home. The trial court
initially denied the motion but ordered Linda Carter to sell or refinance the home by
August 1, 2015. After she failed to do so, the court found her in contempt. Linda
Carter then filed this direct appeal. Jurisdiction, however, appears to lie in the
Supreme Court.
        Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this case
appears to fall within the Supreme Court’s jurisdiction, it is hereby TRANSFERRED
to that Court.




                                        Court of Appeals of the State of Georgia
                                                                             03/17/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.